Citation Nr: 1023885	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the residuals of 
detached retinas.

2.  Entitlement to service connection for a left hand 
disability.

3.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of hepatitis C, on appeal from an 
initial grant of service connection.

4.  Entitlement to a disability evaluation in excess of 30 
percent for a right knee disability (chondromalacia of the 
right knee), on appeal from an initial grant of service 
connection.  

5.  Entitlement to a disability evaluation in excess of 20 
percent for the residuals of rotator cuff strain of the left 
shoulder, on appeal from an initial grant of service 
connection.  

6.  Entitlement to a disability evaluation in excess of 30 
percent for carpal tunnel syndrome of the left arm, on appeal 
from an initial grant of service connection.  

7.  Entitlement to a disability evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD), on appeal 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
October 1969, which included a tour in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Seattle, Washington.  In that action, the RO granted service 
connection for PTSD, carpal tunnel syndrome of the left arm, 
rotator cuff strain of the left shoulder, chondromalacia of 
the right knee, and the residuals of hepatitis.  The record 
reflects that when service connection was granted for these 
conditions, the RO assigned the following disability ratings:  
PTSD - 50 percent; carpal tunnel syndrome of left arm - 20 
percent; rotator cuff strain of the left shoulder - 10 
percent; chondromalacia of the right knee - 10 percent; and, 
hepatitis - 0 percent.  Service connection was however denied 
for a disability of the left hand and for the residuals of 
detached retinas.  The appellant was notified of this 
decision, and he appealed to the Board for review.  Since 
that time, the disability evaluations for the issues on 
appeal have been increased to the rates shown on the front 
pages of this action.  [PTSD - 70 percent; carpal tunnel 
syndrome of left arm - 30 percent; rotator cuff strain of the 
left shoulder - 20 percent; chondromalacia of the right knee 
- 30 percent; and, hepatitis - 10 percent.]  

In March 2010, the appellant presented testimony before the 
undersigned Veterans Law Judge (VLJ) at the RO.  A transcript 
of that hearing was prepared and has been included in the 
claims folder for review.  

All of the issues listed on the front page of this action, 
except for the claim involving PTSD, are addressed in the 
REMAND portion of the decision below and they are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant has been diagnosed as suffering from severe 
major depression along with alcohol dependence - the 
manifestations and symptoms of which have been intertwined 
with the manifestations and symptoms produced by the 
appellant's service-connected PTSD.

2.  Over the long course of this appeal, the appellant's PTSD 
has been manifested by extreme social isolation, a sleep 
disorder, irritability, depression, nightmares, severe 
concentration impairment, and some memory difficulties.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD, 
from the date of the appellant's original claim for benefits, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, and 4.130, 
Part 4, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision.

Disability evaluations are determined by evaluating the 
extent to which the appellant's service-connected 
disabilities affect the ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2009) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2009) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2009) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2009).  With respect to the issue before the 
Board, the appeal does stem from a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

The appellant's psychiatric condition [posttraumatic stress 
disorder or PTSD] has been rated pursuant to the criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 9411.  38 C.F.R. § 
4.130 (2009) establishes a general rating formula for mental 
disorders.  The formula assesses disability according to the 
manifestation of particular symptoms, providing objective 
criteria for assigning a disability evaluation.  Under the 
criteria, a 30 percent disability rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2009).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2009).

In conjunction with his claim for benefits, the appellant 
underwent a VA Psychiatric Consult in September 2003.  During 
the evaluation session, the appellant stated that he was 
becoming more isolated and only dealing with his wife and 
children.  He informed the examiner that he was moving to a 
remote location in the state in order to be away from other 
people including his extended family.  The examiner reported 
that the appellant had a dysphoric mood and restricted 
affect.  It was indicated that the appellant was having anger 
management issues, depression, nightmares, loss of energy, 
and sleep impairment.  There was no evidence of psychoses or 
hallucinations.  Immediate suicidal and homicidal ideations 
were not reported.  A Global Assessment of Functioning (GAF) 
score was not provided.

Another psychiatric examination was accomplished in November 
2008.  The appellant complained of sleep disturbance, 
nightmares, flashbacks, concentration problems, anger, and 
the avoidance of people.  It was noted that he had a good 
relationship with his wife and children, and that he was not 
receiving any specific treatment for his condition.  
Nevertheless, it was reported that the appellant was not 
participating in any type of social events and did not attend 
church or participate in any service member groups.  

The examiner, in the mental status portion of the exam, 
reported that the appellant's affect and mood were abnormal 
with a depressed mood.  However, it was indicated that the 
appellant was still capable of functioning independently.  
Moreover, it was noted that the appellant self-medicated with 
alcohol to "forget".  His concentration was reduced and it 
was reported that the appellant's ability to watch television 
was impaired due to depression, flashbacks, and anger.  Panic 
attacks were diagnosed as was a constant irritable mood.  The 
appellant's thought processes were adjudged to be normal and 
his judgment was not impaired.  Suicide, but not homicide, 
ideation was present.  The examiner further reported that the 
symptoms and manifestations produced by the psychiatric 
disorder were worse and exacerbated by the appellant's 
declining physical well-being.  

Upon completion of the examination, the examiner diagnosed 
the appellant as suffering from PTSD, severe depression, and 
alcohol dependence.  The examiner concluded that the PTSD was 
due to the appellant's service in Vietnam, the depression was 
caused by his physical ailments, and the alcohol dependence 
was related to the PTSD.  A GAF score of 52 was given.  The 
examiner did not comment on whether the appellant would be 
able to obtain and maintain gainful employment.

The appellant's VA medical treatment records have been 
obtained and included in the claims folder for review.  These 
records stem from 2003 to 2009.  These records are negative 
for participation by the appellant in group therapy.  These 
same records do not suggest that the appellant has sought 
treatment at his local VA Medical Center (VAMC).

The medical evidence shows assignment of GAF scores ranging 
from 50 to 55.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the appellant's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the appellant's disability, the Board is 
mindful that when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 (2009), which requires 
that reasonable doubt be resolved in the appellant's favor, 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  In Mittleider, the appellant had been 
diagnosed with PTSD and various personality disorders and 
there was no medical evidence in the record separating the 
effects of the service-connected disability from the 
nonservice-connected disorders.  Id. at 182.  The Board finds 
this case nearly indistinguishable from Mittleider in that 
there is medical evidence of record that the appellant's 
psychiatric manifestations and symptoms associated with 
severe major depression and PTSD are inextricably intertwined 
with one another and they cannot be separated out from each 
other.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 100 percent 
for PTSD.  Since the appellant started his appeal, the 
appellant's GAF scores have remained more-or-less constant.  
However, the symptoms and manifestations produced by his 
condition have become more severe, more pronounced, and more 
noticeable.  In other words, the medical evidence suggests 
that the appellant has been decompressing during this whole 
appeals process.  The various VA examinations accomplished 
have noted anxiousness, anger-management problems, 
hypervigilance, nightmares, and irritability.  The appellant 
appears to have very limited social relations with family 
members and next-to-no social contact with others.  Except 
for his children and his wife, the appellant has near-total 
social isolation from others.  He has even moved to an 
isolated locale near the Canadian border in order to escape 
from people.  Most importantly, the records indicate that the 
appellant's lack of concentration (with possible memory 
impairment) has exponentially increased in severity as have 
his panic attacks, suspiciousness of others, and depression.  
All in all, the medical evidence indicates that the 
appellant's manifestations and symptoms have not stabilized 
but have become more and more incapacitating.  More 
importantly, the symptoms produced by the PTSD and his severe 
major depression, along with his alcohol dependence, appear 
to be overlapping and almost non-distinguishable from one 
another, such as was found in Mittleider.

The Board therefore concludes that the totality of the 
evidence in the file appears to be at least in approximate 
balance.  As the Board is unable to conclude that the 
preponderance of the evidence is against the claim, the claim 
may not be denied.  It is the conclusion of the Board that 
the appellant's overall disability picture indicates that a 
100 percent evaluation should be assigned for PTSD.  38 
C.F.R. § 4.7 (2009).  Hence, the appellant's claim is 
granted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates more consistently and 
throughout the appeal that the appellant meets the criteria 
for a 100 percent rating from the date of his claim.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.


ORDER

A 100 percent rating for PTSD is granted, from the 
appellant's original claim for benefits, subject to the 
regulations governing the disbursement of monetary benefits.


REMAND

It is also the decision of the Board that the remaining six 
issues must be returned to the RO/AMC for additional 
development prior to the Board's issuance of a decision on 
the merits of the appellant's claim.  As noted above, the 
appellant provided testimony before the undersigned Veterans 
Law Judge in March 2010.  During that hearing, the appellant 
averred that since last being seen by VA medical personnel, 
his service-connected disabilities had become more severe.  
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board therefore finds that a comprehensive VA examination is 
necessary to address the current level of the appellant's 
disabilities (the residuals of hepatitis, a right knee 
disability, rotator cuff strain of the left shoulder, and 
carpal tunnel syndrome of the left arm).  

With respect to the issues involving service connection (the 
left hand and detached retinas), the Board believes that 
additional medical evidence must also be obtained prior to 
the issuance of a decision on the merits of the appellant's 
claim.  The appellant has claimed that he suffered detached 
retinas after falling.  He maintains that he fell out of his 
wheelchair - a device/appliance he must use because of his 
service-connected disabilities.  He believes that "but for" 
the use of the wheelchair, he would not have suffered from 
detached retinas.  Hence, he believes that this condition 
should be service-connected.  

As for the disability of the left hand, the record indicates 
that the appellant has been service-connected for a left 
shoulder disability and for carpal tunnel syndrome of the 
left arm.  The medical evidence suggests that either one of 
these conditions or both service-connected disorders affects 
the appellant's left hand.  Alternatively, the appellant has 
averred that since he does not have a right arm/hand, he has 
over-used the left hand.  This overuse has produced a 
purported condition from which he now suffers therefrom.  
Hence, he believes that VA compensation benefits should be 
awarded for such a disorder.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009).  The record reflects that a VA examiner has not 
commented on the assertions earnestly made by the appellant; 
i.e., that he now has conditions of the left hand and retinas 
that are the result of or may be related to the appellant's 
service or a service-connected disability.  A thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluations will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (holding the Board is prohibited from relying on 
its own unsubstantiated medical judgment in the resolution of 
claims).  Based upon the evidentiary record in the instant 
case and in light of the applicable provisions of the VCAA, 
it is the Board's opinion that such examinations should be 
afforded the appellant before the Board issues a 
determination on the merits of his claim.  Moreover, said 
examinations may provide additional insight into the 
appellant's claim and as such, these two issues are also 
returned to the RO/AMC so that medical examinations may be 
performed and the data included in the claims folder for the 
Board's further review.

Additionally, since the claims file is being returned, it 
should be updated to include relevant VA treatment records 
compiled since January 2010.  See 38 C.F.R. § 3.159(c)(2) 
(2009); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence. 

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  Copies of any correspondence 
forwarded to the appellant should be 
included in the claims folder for review.  

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2009 for the disabilities 
that are currently on appeal, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified (if any).  Copies of the 
medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2009).

3.  Only after all of the appellant's 
medical records have been obtained and 
included in the claims folder, the RO/AMC 
should afford the appellant an 
appropriate VA examination, who, if 
possible, has not previously examined 
him, and the examiner should comment on 
the severity of the following 
disabilities:  a right knee disorder, the 
residuals of rotator cuff strain of the 
left shoulder, and carpal tunnel syndrome 
of the left arm.  The claims folder 
should be made available and reviewed by 
the examiner.  All indicated tests should 
be performed and all findings should be 
reported in detail.  A comprehensive 
clinical history should be obtained.  The 
examination report should include 
discussions of the appellant's documented 
medical history and assertions.  It is 
requested that the examiner identify what 
symptoms, if any, the appellant currently 
manifests, or has manifested in the 
recent past, that are attributable to his 
service-connected disabilities.  

For each disability, the examiner should 
specifically comment on the 
manifestations and symptoms produced by 
the condition.  Readings should be 
obtained concerning the appellant's range 
of motion (arm, shoulder, knee), and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of affected body parts.  
Additionally, the examiner should be 
requested to determine whether the 
affected body parts exhibit weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  [DeLuca v. Brown, 8 Vet. 
App. 202 (1995).]  The examiner should 
also be asked to express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or on use.  Finally, the 
examiner should further provide comment 
on whether the appellant's service-
connected disabilities of the shoulder, 
arm, and/or knee has aggravated any 
nonservice-connected condition in 
accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If any matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  Finally, it is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

4.  The RO/AMC should also schedule the 
appellant for a VA gastrointestinal 
examination for the purpose of 
determining the current severity of his 
service-connected hepatitis C.  The 
examiner is to provide a detailed review 
of the appellant's current complaints; as 
well as findings as to the nature, 
extent, and severity of symptoms caused 
by the service-connected Hepatitis C.  
The examiner should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  The RO/AMC should make the 
claims file available to the examiner.  
The examiner must provide a complete 
rationale for any opinion offered in the 
examination report as to the nature and 
extent of severity of the appellant's 
disability.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions regarding the disability 
examined.

a.  The examiner should provide an 
opinion as to the existence of any of the 
following conditions due to the Hepatitis 
C:  fatigue, malaise, anorexia, weight 
loss (or other indication of 
malnutrition), hepatomegaly, nausea, 
vomiting, arthralgia, and/or right upper 
quadrant pain.  If weight loss is found, 
the examiner should comment on whether 
the weight loss is minor or substantial.  
If any pathology found is determined not 
to be related to hepatitis C, that 
finding must be reported, and an 
explanation provided for each and every 
opinion offered.

b.  The examiner must comment as to 
whether there are incapacitating episodes 
with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain; and if so, 
the total duration of the episodes during 
the past 12-months.

c.  If possible, the examiner should 
comment on whether the appellant's 
hepatitis C more closely approximates one 
of the following three sets of criteria:

(1)  Daily fatigue, malaise and anorexia 
with minor weight loss and hepatomegaly; 
or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least four weeks, but less 
than six weeks, during the past twelve-
month period; or

(2)  Daily fatigue, malaise and anorexia 
with substantial weight loss (or other 
indication of malnutrition) and 
hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks, 
during the past twelve-month period, but 
not occurring constantly; or

(3)  Near constant debilitating symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If any matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  Finally, it is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

5.  The AMC/RO should arrange for an 
examination of the left hand.  The 
purpose of this examination is to 
ascertain whether the appellant now 
suffers from an actual disability, or 
whether the symptoms complained thereof 
are related to his service-connected 
carpal tunnel syndrome, or whether the 
symptoms complained thereof are the 
result of overuse of the hand secondary 
to the loss of the right hand/arm.  In 
other words, the examiner is asked to 
express an opinion concerning the 
etiology of any found hand disability.  
Also, the examiner should specifically 
note whether the appellant has, for all 
practical purposes, lost the use of the 
left hand.  The claims folder, including 
any documents obtained as a result of 
this Remand, should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.   

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: ""more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

6.  Finally, the AMC/RO should schedule 
the appellant for an examination of the 
eyes.  The purpose of this examination is 
to ascertain whether the appellant now 
suffers from the residuals of detached 
retinas of both eyes, and the etiology of 
the disability.  The claims folder, 
including any documents obtained as a 
result of this Remand, should be made 
available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the claim made by the 
appellant that he suffered detached 
retinas in both eyes after falling out of 
his wheelchair.  The examiner should 
indicate whether such a fall could result 
in a retinal detachment, and then he/she 
should discuss whether the appellant now 
suffers from any residuals.  The examiner 
must specifically discuss whether the 
detached retinas have affected the 
appellant's treatment for his service-
connected glaucoma and whether the 
detached retinas contributed to the 
development, along with the appellant's 
service-connected diabetes mellitus, of 
glaucoma of both eyes.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: ""more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

7.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the deficient report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


